DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-26 in the reply filed on July 19, 2021 is acknowledged.
The invention defined by the now canceled claims 27-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 19, 2021.
Information Disclosure Statement
The IDS received on April 7, 2021 is proper and is being considered by the Examiner.
Drawings
	The drawings received on July 19, 2021 are acceptable.

Claims Interpretation
	The terms, “director” and “driver” as employed by Applicants in the claims are not recognized terms in the art.  Therefore, the Office looked to the specification for 
The term, “director” is defined on page 12 of the instant specification as below:
“‘Director’ refers to at least one nucleotide that is inserted within a PCR forward primer and/or reverse primer, and that is not complementary, and therefore, does not hybridize with, a target polynucleotide that is desired to be amplified using the PCR forward and reverse primers, which are complementary to portions of the target polynucleotide, and which contains an insertion of the director”

	The term, “driver” is defined on page 12-13 of the instant specification as below:
“‘Driver’ refers to at least one nucleotide that that is equal in length to, and hybridize with, the complementary strand generated by PCR amplification of a director.  Drivers include a single nucleotide (referred to as ‘driver nucleotide’) as well as nucleotide sequence (referred to as ‘driver nucleotide sequence’ or ‘driver sequence’) of at least two nucleotides.” 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, 8, 9, 11, 12, 14, 15, 19, and 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a 
	Claims 2, 6, 8, 9, 11, 12, 14, and 19 recites the term, “said second single-stranded amplicon”.  There is an insufficient antecedent basis for this limitation in the claims.
	Claim 13 recites the phrase, “said single-stranded amplicon”.  It is unclear which of the “at last one single strands” produced in claim 1, “said” single-stranded amplicon is referring to.
	Claim 15 recites the phrase, “one or both of said first primer and said first primer is 25% or less”.  This makes no sense.  No interpretation could be assumed.
	Clam 18 recites the term, “said genomic DNA”.
	There is an insufficient antecedent basis for this limitation in the claim.
	Claim 22 is indefinite because claim 22 is a byproduct of the process claimed in claim 20 and therefore, does not appear to further limit the parent claim.
	Claim 23 recites the phrase, “said sense strand universal adapter sequence.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 26 makes no sense.  Claim recites that the second forward primer comprises a complement to a unique index sequence fused at its 3’ end to said driver.  It is unclear whether the second forward primer comprises the unique index sequence fused to its (forward primer) 3’ end, a driver sequence; or the second forward primer comprises a complementary sequence to a unique index sequence, and this 
	Claims 24-26 are also indefinite by way of their dependency on claim 23.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 10, 13, 14, 16, 17, 18, 19, 20, and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schupp et al. (US 2016/0326572 A1, published November 10, 2016).
Regarding claims 1, 19, and 22, Schupp et al. teach a method depicted by the below Figure (reproduced from Figure 1):

    PNG
    media_image1.png
    459
    419
    media_image1.png
    Greyscale
As seen, the method evidences the step of:
A)  contacting a double-stranded target nucleic acid (genomic DNA, section [0034]; requires denaturation to anneal the primers, section [0036]) with:
a first primer modified by having an insertion of a first director (see “UT1”, “forward primers comprise a first universal tail sequence (UT1)”, section [0081]), and 
a second primer modified by having an insertion of a second director (see “UT2”, “the reverse primers comprise a second universal tail sequence (UT2) at the 5’ end of the respective primers, with the second universal tail sequence”, section [0081]), said contacting is done under conditions sufficient for amplifying said doubles-stranded target polynucleotide sequence to produce a first plurality of amplicons comprising a first single-stranded amplicon that comprises at least one single strand of said double-stranded target polynucleotide sequence, said at least one single strand having an insertion of said first director in either its 3’ or 5’ terminal regions and an insertion of said second director in its other terminal region (see the second structures produced in the above figure, wherein UT1 and UT2 are incorporated into the PCR product, also, “to amplify each marker, the PCR reaction mixture is provided … After completion of the initial multiplex PCR, the assay mixture comprises … amplicons that include the desired marker-specific amplicon with UT1 and UT2 integrated into the ends to the amplicons as illustrated in FIG. 1”, sections [0081] and [0082]), and
B) contacting said at least one single strand with
	i) a third primer fused at its 3’ end to a first driver (see “IllumA” primers that have a 5’ region and a fused 3’ region that is complementary to the UT1 region, Figure 1A);

	wherein one of said first driver has the same sequence as said first director (see Figure 1A, wherein the 3’ end anneals to UT1) and said second driver as the same sequence as said second director (Figure 1A, wherein 3’ end anneals to UT2), and
	wherein said contacting is under conditions sufficient for amplifying said at least one single strand step (A) to produce a second plurality of amplicons (“second PCR adds a specific index sequence … PCR parameters are as follows … six cycles of denaturation … annealing ... and extension”, section [0086]), 
	wherein said contacting is under conditions sufficient for amplifying said at least one single strand produced in step (A) to produce a second plurality of amplicons comprising at its 3’ end said at least one single-strand containing an insertion of said first director in either 3’ or 5’ terminal regions, and containing an insertion of said complement of said second director in its other terminal region (see Figure 1A, wherein the extension with IllumA and IllumB primers results in sequenceable single-stranded products that have the Illumina index sequence at its 5’ end, then the universal priming region, followed by the amplified target region, and the universal priming region, and the 3’ region of the Illumina index sequence.

	The reasoning is provided below:
	When the UT1 and UT2 primers are employed to perform the first amplification reaction, the following products are produced:

    PNG
    media_image2.png
    309
    743
    media_image2.png
    Greyscale
As seen the respective primers are extended and the target nucleic acids are extended upon each other to create the above shown products (arrows going from 5’ to 3’ direction).  Then these products are further employed in the amplification cycle to produce the below products:

    PNG
    media_image3.png
    195
    698
    media_image3.png
    Greyscale

	Therefore, the IllumA primer must comprise the same sequence as the UT1 in order to anneal to UT1c template in a 5’ to 3’ direction extension; and IllumB primer 
	With regard to claims 2, 21, and 24, the 5’ end of the first driver (of IllumA primer) is fused to a universal adapter as indexing sequence (indexes are all the same for same isolate, so could be considered “universal”, “each amplicons originating from the isolate will have the same index”, section [0083]).
With regard to clam 5, the UT1 and IllumA primers all go in the traditional forward direction (see above).
With regard to claim 6, the amplified product from the process shown in Figure 1A would produce the above depicted construct that has a 5’ index sequence (or universal adapter) and an insertion of said first director (UT1).
With regard to claim 10, the third and fourth primers comprise a 5’ unique index sequence (see Figure 2; “index extension primers were designed that recognize at least one of UT1 and UT2 … also include Next Generation sequencing specific elements, including index and the read primer sequence …”, section [0082]).
With regard to claim 13, the amplified products are sequenced (section [0087]).
With regard to claim 14, the steps of the claimed method is identical and therefore is assumed to anticipate.  (In In re Best 195 USPQ 430, 1997, the court stated that, “Patent Office can require applicant to prove that prior art products do not necessarily or inherently posses characteristics of his claimed product wherein claimed and prior art products are identical or substantially identical, or are produced by 
With regard to claim 16, less than 50 PCR cycles are performed (see 25 cycles on section [0085]).
With regard to claim 17, the sample comprise genomic DNA (see above).
With regard to claim 18, the genomic DNA comprises a variable sequence of an allele (SNP, see section [0075] and [0033]).
With regard to claims 20 and 23, the steps are taught in the above discussion pertaining to claim 1.
Therefore, the invention as claimed is anticipated by Schupp et al.

Claims 1, 2, 5, 6-14, 16, 17, 19-24, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robbins, H.S. (US 2014/0322716 A1, published October 30, 2014).
With regard to claims 1, 20, and 23, Robbins teaches a method of uniquely tagging a DNA molecule (Abstract), comprising the steps of:
contacting a double-stranded target polynucleotide sequence (see Figure 1, element 111) with:
a first primer modified by having an insertion of a first director (see U1, Figure 1), and
a second primer modified by having an insertion of a second director (see U2, Figure 1), said contacting is under conditions sufficient for amplifying said double-stranded target polynucleotide sequence to produce a first plurality of amplicons comprising a first single-stranded amplicon that comprises at least one single strand of said double-stranded target polynucleotide sequence, said at least one single strand having an insertion of said first director in either 3’ or 5’ terminal regions and an insertion of said second director in its other terminal region (see Figure 1, after 2 cycles providing an amplicon comprising a single-stranded amplicon that has U1 and U2 at its 5’ and 3’ terminal regions), and
contacting said at least one single strand with
a third primer with a first driver at its 3’ end, and
a fourth primer with a second driver at its 3’ end (see Figure 1, elements 120a and 120b), wherein one of said first driver has the same sequence as the first director (see U1 on 120a, Fig 1), and said second driver has the same sequence as the second director (see U2 on 120b, Fig 1), and
wherein said contacting is under conditions sufficient for amplifying said at least one single strand produced in step a) to produce a second plurality of amplicons comprising at its 3’ end said at least one single 
	With regard to claims 2, 21, and 24, the 5’ end of the first driver is fused to a universal adapter (see Adapt 1).
	With regard to claim 5, Robbins discloses the traditional direction of the ds DNA and the primers annealing thereto which is that 110a and 120a are going in the forward direction (i.e., forward primers).
	With regard to claim 6, the second single-stranded amplicon contains:
	5’ universal adapter (Adapt1) – U1 (first director) - … insertion of complement of second director (U2c)-3’ (see Figure 1).
	With regard to claim 7, the first driver of third primer is fused to a complement of a unique index sequence and the 5’ end of the second driver of the fourth primer is fused to the universal adapter sequence (see BC2 and Adap2).

    PNG
    media_image4.png
    193
    973
    media_image4.png
    Greyscale
With regard to claims 8-12, 19, 22, and 26, the double-stranded product formed from the second PCR reaction depicted in Fig 1 will necessarily in a single-stranded amplicon fused at its 3’ end a unique index sequence, fused at its 5’ end to said 

With regard to claim 13, the artisans explicitly teach sequencing the product (“resulting DNA library can then be sequenced”, section [0080]).
With regard to claim 14, the steps of the claimed method is identical and therefore is assumed to anticipate.  (In In re Best 195 USPQ 430, 1997, the court stated that, “Patent Office can require applicant to prove that prior art products do not necessarily or inherently possess characteristics of his claimed product wherein claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicant” (pp. 430).   
With regard to claim 16, the first PCR cycle is 7 cycles (“nucleotide tags were incorporated onto the molecules in a 7 cycle PCR reaction”, section [0222]).
With regard to claim 17, the DNA is a genomic DNA (section [0076]).
Therefore, the invention as claimed is anticipated by Robbins.

s 1, 3, 23, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loehrlein et al. (US 2002/0160361 A1, published October 2002).

    PNG
    media_image5.png
    817
    600
    media_image5.png
    Greyscale
Regarding claims 1 and 23, Loehrlein et al. teach the below reaction that utilizes a first set of forward and reverse primers comprising first and second director sites (TSPf and TSPr, respectively) to perform a first amplification reaction, and third and fourth primers which comprise first and second driver sequences that are identical to the first and second director sequences (UPf and UPr, respectively, see regions “A” for TSPf and UPf; and “D’” for TSPr and UPr, respectively), resulting in the amplification product shown in Figure 2 (process and product shown below):
 The amplicon comprises from 5’ to 3’ direction, universal adapter (or universal priming region A or D’), an insertion of the first director (any portion of the A or D’ that is found on TSPf or TSPr), and an insertion of the second director (any portion of the A or D’ which are present on TSPf or TSPr).
With regard to claims 3 and 25, the artisans explicitly teach that the primers are added together in a single mixture (“multiplex amplifying the target i.e., TSPf/TSPr] and one or more universal primers [i.e., UPf/UPr] …”, section [0082]; “methods include providing a plurality of target sequences, which are then analyzed simultaneously in a multiplexed reaction…”, section [0086]; “TSP-UP coupled priming strategy … first set of reactions (first arrow) occurs in the early PCR cycles (for example, in only the first and second PCR cycles); in these reactions, primarily the TSPs are used as primers, and the resulting products will have UP sequences added to both ends, flaking the amplified target sequence.  The second set of reactions (second, reiterative arrow) occurs in all subsequent PCR cycles; both TSP and UP primers used, but the Ups dominate when present in molar excess over the TSPs”, section [0134]).
	Therefore, the invention as claimed is deemed anticipated by Loehrlein et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Schupp et al. (US 2016/0326572 A1, published November 10, 2016).

Schupp et al. do not explicitly teach that the first and the third primer are reverse primers and that the second and the fourth primers are the fourth primers (claim 5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed invention based on the teachings of Schupp et al. and the knowledge available to one of ordinary skill in the art for the following reasons.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”

Therefore, the invention as claimed is deemed prima facie obvious over the cited references.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Robbins, H.S. (US 2014/0322716 A1, published October 30, 2014).
The teachings of Robbins have already been discussed above in the anticipation rejection.
Robbins does not explicitly teach that the first and the third primer are reverse primers and that the second and the fourth primers are the fourth primers (claim 4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed invention 
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”
The teachings of Robbins relied on introducing universal priming sites to the target nucleic acids so as to amplify and tag the target nucleic acids with indexing sequences.  Given that forward and reverse primers employed in the first amplification reaction both had universal priming regions at their 5’ ends, one of ordinary skill in the art would have recognized that whether the first primer (tagged with U1) and the third primer (120a) were forward direction or reverse direction would not have mattered because the resulting product produced from the method of 
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.
Conclusion
	No claims are allowed. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        July 30, 2021
/YJK/